Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0103954) in view of Nagasaka (US 2016/0112921).
Regarding claims 1 and 9, Lee describes a terminal/method performed by a terminal in a wireless communication system (fig. 5 UE 115-b), the method comprising: 
[a transceiver; and a controller coupled with the transceiver and configured to: ]
receiving, from the base station, a radio resource control (RRC) message including information on a first band (fig. 5 & para. 104, base station (BS) 105-b transmits configuration information 515 to UE 115-b for activating (use) a BWP (second band) & deactivating (not use) another BWP (first band) (ie. switching – see reference title &/or para. 103), wherein such configuration information uses RRC protocol layer, para. 64),
receiving, from the base station, downlink control information (DCI) associated with band switching (fig. 5 & para. 107, BS 105-b transmits DCI 530 to UE 115-b as part of BWP switching, para. 104); and 
performing, based on the DCI, the band switching to a second band within a duration determined based on the information associated with the switching delay time (fig. 5 & para. 108, identify/determine activated BWP(s) (second band) & deactivated BWP(s) in step 535, based on the timer (switching delay time) for deactivating a BWP following activation for BWP provided in the configuration information 515, para. 104).
Lee describes that the base station transmits to UE the switching delay time (para. 104), but fails to further explicitly describe:
transmitting, to a base station, a capability message including information associated with a switching delay time.
Nagasaka also describes base station transmitting to UE a connection maintaining period (timer) value to jump from first to second connections (title & para. 52, operation pattern 4-2), further describing.
transmitting, to a base station, a capability message including information associated with a switching delay time (para. 188, eNB 200 may first acquire the connection maintaining period (switching delay time) set to the UE timer from the UE 100 via UE Capability message).
It would be obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Lee to transmit to base station a capability message comprising the switching delay time as in Nagasaka.
The motivation for combining the teachings is that this provides an effective control of the transfer the traffic from one connection to another (Nagasaka, para. 7 & 9).
Regarding claims 3 and 11, Lee describes:
after performing the band switching to the second band, receiving, from the base station, data on the second band (para. 111, base station transmits downlink data to UE after ensuring the activated BWP & the deactivated BWP).
Regarding claims 5 and 13, Lee describes a base station/method performed by a base station in a wireless communication system (fig. 5 UE 115-b), the method comprising: 
[a transceiver; and a controller coupled with the transceiver and configured to: ]
transmitting, to a terminal, a radio resource control (RRC) message including information on a first band (fig. 5 & para. 104, base station (BS) 105-b transmits configuration information 515 to UE 115-b for activating (use) a BWP (second band) & deactivating (not use) another BWP (first band) (ie. switching – see reference title &/or para. 103), wherein such configuration information uses RRC protocol layer, para. 64),
transmitting, to the terminal, downlink control information (DCI) associated with band switching (fig. 5 & para. 107, BS 105-b transmits DCI 530 to UE 115-b as part of BWP switching, para. 104); and 
transmitting, to the terminal, data on a second band based on the DCI, wherein the band switching to the second band is performed based on the DCI within a duration, and wherein the duration is determined based on the information associated with the switching delay time (fig. 5 & para. 108, identify/determine activated BWP(s) (second band) & deactivated BWP(s) in step 535, based on the timer (switching delay time) for deactivating a BWP following activation for BWP provided in the configuration information 515, para. 104).
Lee describes that the base station transmits to UE the switching delay time (para. 104), but fails to further explicitly describe:
receiving, from a terminal, a capability message including information associated with a switching delay time.
Nagasaka also describes base station transmitting to UE a connection maintaining period (timer) value to jump from first to second connections (title & para. 52, operation pattern 4-2), further describing.
receiving, from a terminal, a capability message including information associated with a switching delay time (para. 188, eNB 200 may first acquire the connection maintaining period (switching delay time) set to the UE timer from the UE 100 via UE Capability message).
It would be obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the base station of Lee to receive from UE a capability message comprising the switching delay time as in Nagasaka.
The motivation for combining the teachings is that this provides an effective control of the transfer the traffic from one connection to another (Nagasaka, para. 7 & 9).

Claims 2, 6-7, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagasaka, and further in view of Huawei 3GPP meeting notes R1-1700011 (Huawei).
Regarding claims 2 and 10, Lee already describes wherein the RRC message includes a duration of the timer (para. 104), but fails to further explicitly describe:
starting a timer associated with the second band for falling back from the second band to the first band; and performing band switching to the first band in response to the timer expiring wherein the RRC message includes a duration of the timer.
Like Lee, Huawei also describes switching from first narrower bandwidth to second wider bandwidth (p. 1 last para. “UE operates in a narrow first RF bandwidth” & “the gNB can switch the UE to operate in the second RF bandwidth”, further describing:
starting a timer associated with the second band for falling back from the second band to the first band; and performing band switching to the first band in response to the timer expiring (p. 4 para. 1, UE switching back to the first RF bandwidth from second RF bandwidth by starting a timer when there are no data transmitted & waiting for timer expiration).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the timer in UE of Lee to start a falling back from the second band to the first band upon timer expiration as in Huawei.
The motivation for combining the teachings is that this provides a sound solution of a design of signaling indication for bandwidth adaptation (Huawei, p. 1 section 1 last para.).
Regarding claims 6 and 14, Lee fails to further explicitly describe:
wherein a timer associated with the second band is started for the terminal to fall back from the second band to the first band, and wherein data is transmitted on the first band based on the timer expiring.
Like Lee, Huawei also describes switching from first narrower bandwidth to second wider bandwidth (p. 1 last para. “UE operates in a narrow first RF bandwidth” & “the gNB can switch the UE to operate in the second RF bandwidth”, further describing:
starting a timer associated with the second band for falling back from the second band to the first band; and performing band switching to the first band in response to the timer expiring (p. 4 para. 1, UE switching back to the first RF bandwidth from second RF bandwidth by starting a timer when there are no data transmitted & waiting for timer expiration).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the timer in UE of Lee to start a falling back from the second band to the first band upon timer expiration as in Huawei.
The motivation for combining the teachings is that this provides a sound solution of a design of signaling indication for bandwidth adaptation (Huawei, p. 1 section 1 last para.).
Regarding claims 7 and 15, Lee describes wherein the RRC message includes a duration of the timer (fig. 5, step 515 & para. 104, configuration sent to the UE comprising timer, wherein such configuration information uses RRC protocol layer, para. 64),

Allowable Subject Matter
Claims 4, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 8, 12 and 16, Lee describes:
wherein the DCI is first DCI, and wherein the method further comprises: restarting the timer in case that second DCI is received before the timer expires.
	The closest prior art, Lee, describing receiving first and second DCI (fig. 5 steps 530 & 585), in combination with Nagasaka, fail to render the above features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhou (US 2020/0068553) describing current RF suport capability of UE is determined + if 2nd carrier exceeds current RF capability, scheduling
is sent through first carrier (fig. 1 steps 12 & 13), Liu (US 2017/0302419) describing SRS switching comprising initial RRC & DCI transmission (fig. 9), and Uemura (US 2011/0237202) describing transmission using different bands & MS sends capability (fig. 7, 15, 19 & abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469